DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission and request for six-month suspension of action terminated on June 15, 2022. Applicant’s response filed on December 15, 2021 have been received and entered. Claim 1, 3 21-24 have been amended, while claims 2, 7-20, 25-29 have been canceled. Claim 30 is newly added. The Yap’s declaration filed on May 5, 2022 have been considered. The declaration will be discussed below as it pertains to the rejection. Claims 1, 3-6, 21- 24 and 30 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-6 (group I) in the reply filed on December 20, 109 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application claims priority from US provisional application no 62/523,700 filed on 06/22/2017 and is a CIP of US application no 14/895,669 filed on 12/03/2015, which is a 371 of PCT/IB2014/002289 filed on 07/02/2014 that claims priority from US provisional application no 61/842,241 filed on 07/02/2013.
The disclosure of the prior-filed application, Application No. ‘669, 289 and ‘241 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Instant claims are directed to a method of treating an injured heart or regenerating damaged heart muscle, comprising: injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle, wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. The parent application no. ‘669, 289 and ‘241 do not describe step of injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle and differential gene expression as required by the amended claims or treating the heart with CPC. 
Consequently, there is no written description in application for the injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle being claimed in this application and wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle as recited in claims 1-6, 21- 24 and 30 of the instant application. Therefore, the effective filing date for instant claims 1-6, 21- 24 and 30 is 06/22/2017 as the subject matter of claims was described in the US provisional application no 62/523,700 filed on 06/22/2017.
Claims 1, 3-6, 21- 24 and 30 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 102
Claim 1 was rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anversa et al (USPGPUB 20110123500, dated 05/262011). In view of applicant’s amendments introducing the limitation “wherein the cardiomyocyte progenitor cells are formed from the differentiation of pluripotent stem cells on a combination cell culture substrate including (i) one of LN-511 and LN-521, and (ii) LN-221, and using a chemically-defined and xeno-free cell culture medium; and wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2 , the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Tryggvason et al (WO/2015/004239, dated 01/15/2015)/Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705). In view of applicant’s amendments introducing the limitation “wherein the cardiomyocyte progenitor cells are formed from the differentiation of pluripotent stem cells on a combination cell culture substrate including (i) one of LN-511 and LN-521, and (ii) LN-221, and using a chemically-defined and xeno-free cell culture medium; and wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2 , the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Couture et al (USPGPUB 20130330825, dated 12/12/2013, filed on 03/13/2013, EFD 06/07/2012), Gonzalez et al (Angew. Chem. Int. Ed. Engl.2011, 50, 11181-11185, Rodin et al (Nature Biotechnology, 2010, 28, 611-617), Von der Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) and Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197). The rejection is withdrawn for the reasons discussed supra. 
Claims 1-2, 21-29 were rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Tryggvason et al (WO/2015/004239, dated 01/15/2015)/Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705).   and Beqqali et al (Stem Cells 2006, 24, 1956-1967)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, l-58)/Lee et al (Genomics Inform 2017; 15(4): 156-161). The rejection is withdrawn for the reasons discussed supra.

New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-22, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705, art of record) as evidenced by Liu et al (PNAS, 2007, 3859-3864), Bouter (Cir. Res. 2003, 92: 234-242) and Ong et al (PLos One 2013, 8(7), e68335, 1-58).
Claims are directed to a method for treating a human injured heart or regenerating damaged heart muscle, comprising: injecting cardiomyocyte progenitor cells (CPC) directly into the injured heart or the damaged heart muscle, wherein the cardiomyocyte progenitor cells are formed from the differentiation of pluripotent stem cells on a combination cell culture substrate including (i) one of LN-511 and LN-521, and (ii) LN-221, and using a chemically-defined and xeno-free cell culture medium; and wherein a differential expression analysis.
Claims 1 and 30 are interpreted as method that uses a cardiac progenitor cells (CPC)produced by a process. It should be noted that CPC used in the active step do not exhibit any maker and therefore CPC used in the method is interpreted to be derived any stage of differentiation. The recitation of CPC showing differential expression at day 7 is characteristics of the CPC after 7 days of differentiation, however said CPC is not required by the active method step. 
With respect to claim 1, Yap et al teach a method of repairing damaged myocardium in a subject in need thereof by injecting 1 million human pluripotent stem cell-derived cardiac progenitor cells directly at two sites of the infract border zone of a subject, wherein said CPC is formed om the differentiation of pluripotent stem cells on a combination novel laminin matrix, and using a chemically-defined and xeno-free cell culture medium. Yap further teaches engrafted CPC cells survive injection and protected cardiac function after myocardial infraction (abstract). Yap does not teach characterization of CPC used in method.
Before the effective filing date of instant application, Liu cure the deficiency by characterizing CPC using microarray analysis to show cardiac gene Myh6, Myl7, Tnnc1, Tnni1, Tnnt2 and Actc1 are significantly upregulated at day 7 as compared to control (see fig. 1 and page 3860, col. 2, last para. to page 3861, col. 1, fig. 1), while Ong discloses use of microarray-based method to determine expression of different gene including ACTN2, solute carrier family 9, subfamily A, CRHBP, LGR5 and PLP1 (see entire articles). Bouter reported presence of SLC8A1 on the array while examining cardiac cells (see fig. 3 and 4). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to characterize the inherent property of cardiomyocyte progenitor cells in the method of Yap by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Liu, Bouter, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolation of more clinically relevant cells for transplantation studies. One who would have practiced the invention would have had reasonable expectation of success because prior art had already disclosed a Myl7, SLC8A1, Actn2, expressing cardiomyocyte progenitor cells and could be used to characterize CPC.  Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Yap using the gene array known in art and evidenced by Liu, Bouter and Ong et al, It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 3-6, 21-22, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015, art of record) as evidenced by Liu et al (PNAS, 2007, 3859-3864), Bouter (Cir. Res. 2003, 92: 234-242) and Ong et al (PLos One 2013, 8(7), e68335, 1-58) and Anversa et al (USPGPUB 20110123500, dated 05/262011)/Menasche (European Heart Journal, 2015, 36, 2011-2017, IDS).
With respect to claims 1, 3-6, Tryggvason et al embraced the potential of cardiomyocyte progenitor cells for transplantation in repair of damaged heart muscle (see para. 110). Tryggvason teach a method of preparing said cardiomyocyte progenitor cells, comprising seeding pluripotent stem cells onto a substrate including (i) LN-521 or LN-51 1 and (ii) LN-221; and culturing the pluripotent stem cells in a basal medium to form cardiomyocyte progenitor cells (see claim 1). Tryggvason disclose use of chemically defined, xeno-free conditions and without genetic manipulation to generate cells (see para. 79) (limitation of claim). Regarding claims 4-6, Tryggvason et al teach cells were maintained for 4 days to achieve sub-confluence and at day 0 of differentiation, 12 μΜ of CHIR 99021 (Tocris) (a GSK-3 inhibitor) was added to differentiation media (RPMI/B27-insulin) to inhibit β-catenin phosphorylation which stimulates canonical Wnt signaling activities for 24 hours. The next day (day 1), media was changed to differentiation media and Brachyury positive cells are allowed to proliferate. On day 3, Wnt activities were inhibited by the application of 5 μΜ of IWP 2 inhibitor (Tocris) onto the cells, this will promote cardiac mesodermal specification. On day 5, the medium was changed to basal medium (RPMI/B27) after which all subsequent medium changes were every 3 days. Striated muscle-like muscle fiber with regular beating will form by day 14.  While Tryggvason did not characterize the inherent characteristic of the CPC produced by the method similar to one claimed in the instant application, however, such would be implicit characteristics of the CPC as evident from the teaching of Liu who reported cardiac gene Myh6, Myl7, Tnnc1, Tnni1, Tnnt2 and Actc1 are significantly upregulated at day 7 in CPC as compared to control (see fig. 1 and page 3860, col. 2, last para. to page 3861, col. 1, fig. 1), while Ong discloses use of microarray-based method to determine expression of ACTN2, solute carrier family 9, subfamily A, CRHBP, LGR5 and PLP1 (see entire articles). Bouter reported presence of SLC8A1 on the array while examining cardiac cells (see fig. 3 and 4).  
Tryggvason et al embraced the potential of pluripotent stem cells derived cardiomyocyte progenitor cells for transplantation in repair of damaged heart muscle but differs from claimed invention by not disclosing step of injecting CPC to into the injured heart or the damaged heart muscle.
Before the effective filing date of instant application, injecting CPC directly into heart to repair damaged heart tissue was known to one of ordinary skill in the art. Anversa et al teach a method of repairing damaged myocardium in a human subject (see para. 89)  by intramyocardially or intracoronarily (see claims 8 and 10) cardiac progenitor cells (see para. 81), wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition comprising CPC. Likewise, Menasche et al teach administering human embryonic stem cells derived cardiac progenitor cells into the damaged infracted heart of a human subject (see abstract and page 2012, col. 2, para. 3 to page 2013, col. 1).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to treat damaged heart by delivering  cardiac progenitor cells from human PSC would combine the teaching of Tryggvason with Anversa/ Menasche to  modify the method of treating damaged heart in a human by using CPC produced from directed  differentiation of human pluripotent stem cells as disclosed in Tryggvason by directly injecting into the heart as disclosed by Anversa/ Menasche, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to use PSC derived CPC allows for a controllable generation of differentiated cardiomyocytes for regenerative cardiology (see para. 2 and 110 of Tryggvason). One of ordinary skill in the art would have had reasonable expectation of success in injecting CPC because prior art successfully administered  cardiac progenitor cells into damaged /injured heart.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tryggvason et al (WO/2015/004239, dated 01/15/2015) as evidenced by Liu et al (PNAS, 2007, 3859-3864), Bouter (Cir. Res. 2003, 92: 234-242) and Ong et al (PLos One 2013, 8(7), e68335, 1-58), Anversa et al (USPGPUB 20110123500, dated 05/262011)/Menasche (European Heart Journal, 2015, 36, 2011-2017, IDS) as applied above and further in view of Masson et al (Retrovirology (2015) 12:45, 1-12)/Ng (EMBO Journal (2012) 31,522–533).
The teaching of Tryggvason and Anversa/ Menasche have been described above and relied in same manner. The combination of reference teaches characterizing CPC expressing MYL7, ACTN2, SLC8A1, TNN2 and ACTC1 but differs from claimed invention by not disclosing characterizing the cells of Tryggvason/Yup to include expression of LINC00458. 
Masson et al cure the deficiency by providing evidence that LINC00458 is associated with pluripotency-associated lncRNAs and commonly included as part of high-throughput transcriptional Profiling of mouse and human stem cells (see page 4, col. 2, para. 1 and Ng supplementary data, page 525, col. 2, para. 1 and 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to Tryggvason with Anversa/ Menasche to modify the method of treating damaged heart in a human by using CPC produced from directed differentiation of human pluripotent stem cells as disclosed by Tryggvason by directly injecting into the heart as disclosed by Anversa/ Menasche, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious to characterize the inherent property of cardiomyocyte progenitor cells of Tryggvason by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Masson/Ng, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. It would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Tryggvason using the gene array known in art to characterize the stem cells as disclosed in Tryggvason in the method of treating an injured human heart. It is noted that [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property, or gene expression which is implicitly present in the cardiomyocyte progenitor cells of the prior art of Liu, Bouter and Ong, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 3-4, 21-22, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, filed on 03/13/2013, EFD 06/07/2012), Rodin et al (Nature Biotechnology, 2010, 28, 611-617), Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197) as evidenced by Liu et al (PNAS, 2007, 3859-3864) and Ong et al (PLos One 2013, 8(7), e68335, 1-58) and Anversa et al (USPGPUB 20110123500, dated 05/262011)/Menasche (European Heart Journal, 2015, 36, 2011-2017, IDS).
Instant rejection is applied to the extent claims 1 and 30 are directed to use of CPC (product) produced by a process.  Claims as such do no recite a step wise differentiation of CPC derived from PSC and do not require any specific phenotype of CPC used in the active method step. The instant specification teaches administering progenitor cells (either Day 5 or Day 7) in two injection sites per mouse. However, claims as such do not require CPC after 5- or 7-day differentiation (see para 171).  Recitation of differential gene expression at day 5 and 7 of CPC is characterization of a CPC at day 5 or 7, however, there is no requirement that CPC used in the active step is after day 5- or 7- post differentiation.   
With respect to claims 1, and 30, Couture et al teach a method of treating myocardial infarction (see para 26-28), said method comprising injecting (see para. 30) an effective amount of (para. 29) a pharmaceutical composition comprising a differentiated cardiac progenitor cell derived from pluripotent stem cells (see par. 11, 27). It is further disclosed that the combination with the most efficient cardiomyocyte differentiation included   211/521 (see para. 41-42). It is further disclosed that the population of differentiated target cells is a population of cardiomyocytes, and the one or more laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). Liu teaches characterizing CPC using microarray analysis to show cardiac gene Myh6, Myl7, Tnnc1, Tnni1, Tnnt2 and Actc1 are significantly upregulated at day 7 as compared to control (see fig. 1 and page 3860, col. 2, last para. to page 3861, col. 1, fig. 1), while Ong discloses use of microarray-based method to determine expression of different gene including ACTN2, solute carrier family 9, subfamily A, CRHBP, LGR5 and PLP1 (see entire articles). Bouter reported presence of SLC8A1 on the array while examining cardiac cells (see fig. 3 and 4).  The progenitor cells disclosed by Couture et al appears to be structurally and functionally similar to one claimed in the instant application.
Regarding claim 3, Couture et al teach seeding pluripotent stem cells including human embryonic stem cells (hESCs) or induced pluripotent stem cells (iPSCs) on an attachment matrix which comprises at least two or more laminin isoforms; and inducing differentiation of the population of undifferentiated PSCs by contacting said cells with one or more differentiation factors, wherein the  two or more laminin isoforms comprise a laminin combination of: one or more laminin isoforms that support the hESC cells; and one or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims1-4 of ‘835). It is further disclosed that one or more laminins that support the hESC cells are selected from LN-511 or LN-521 (see claim 4 of ‘835) and other laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). Couture et al teach culturing said cells in presence of one or more small molecules are GSK-3 inhibitor (CHIR99021) and Wnt inhibitor (IWP-4) (see claim 12 of ‘835).
Couture et al differs from claimed invention by not disclosing (i) seeding of hPSC on a substrate comprising LN-221 and (ii) injecting CPC to an infracted human heart.
Before, the effective filing date of instant invention, establishment of a chemically defined xeno-free (animal substance-free) and feeder cell-free environment that supports the selfrenewal of hES cells was art recognized goal in the seeding hES cells for therapeutic purpose (see 611, col. 1, para. 1). It is further disclosed that laminins, the main component of basement membranes, are a family of heterolrimerie glycoproteins (see page 611, col. 1, last para.). Rodin explicitly reported matrigel, a mouse tumor extract, is the most common non-feeder cell coating used for hES cell cultures that contains mainly LN-111, type IV collagen, and some growth factors, and its composition varies from batch to batch (see page 611, col. 2, para. 2). Rodin provide motivation to use recombinant form of human LN-511, a component of the natural hES cell niche as substrate to culture hES cells (see abstract), Rodin emphasize that this xeno-free and feeder-free system may be useful for the development of cell lineages for therapeutic purposes (abstract). It is noted that Rodin teach LN-211 and LN-221 are primarily present in basement membranes of muscle cells (see page 611, col. 2, para. 1).  Nishiuchi et al reported laminin-211/221 are the major laminin isoforms in the basement membranes of muscle cells and the high-affinity binding of integrin a7hl to laminin-211/221 points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membranes (see page 194, col. 1, para. 1, table 1, figure 3, 4). The laminin-211/221 used in this study was a mixture of laminin-211 and laminin-221, and comprised of more laminin- 221 than laminin-211 (see page 194, col. 2, para. 2).  The combination of reference differs from claimed invention by not disclosing injecting CPC to an infracted human heart.
Before the effective filing date of instant application, Anversa et al teach a method of repairing damaged myocardium in a human subject (see para. 89)  by intramyocardially or intracoronarily (see claims 8 and 10) cardiac progenitor cells (see para. 81), wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition comprising CPC. Likewise, Menasche et al teach administering human embryonic stem cells derived cardiac progenitor cells into the damaged infracted heart of a human subject (see abstract and page 2012, col. 2, para. 3 to page 2013, col. 1).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to treat an injured human heart or regenerating damaged human heart muscle would modify the method of treating damaged heart in a human by using CPC produced from directed  differentiation of human pluripotent stem cells as disclosed in Couture  by directly injecting into the infracted human heart as disclosed in Anversa/ Menasche, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art provided explicit motivation by suggesting that LN 211 is a major laminin isoform in the basement membranes of cardiac muscle cells and the high-affinity binding of integrin a7bl that points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membrane (see Nishichi et al page 194, col. 1). One of ordinary skill in the art would have had reasonable expectation of success in producing cardiomyocyte cells from a pluripotent stem cell plated on laminin because prior art reported successful differentiation of hPSC to cardiomyocytes following plating of cells on laminin coated plates as evident from the teaching of Couture. Further, laminin substrate g LN-511 and Laminin-221 specifically were known to provide niche for the muscle cell. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (USPGPUB 20130330825, dated 12/12/2013, filed on 03/13/2013, EFD 06/07/2012), Rodin et al (Nature Biotechnology, 2010, 28, 611-617), Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197), Liu et al (PNAS, 2007, 3859-3864),  Ong et al (PLos One 2013, 8(7), e68335, 1-58), Anversa et al (USPGPUB 20110123500, dated 05/262011)/Menasche (European Heart Journal, 2015, 36, 2011-2017, IDS) as applied above and further in view of  Masson et al (Retrovirology (2015) 12:45, 1-12)/Ng (EMBO Journal (2012) 31,522–533).
The teaching of Couture , Rodin, Nishiuchi et al  and Anversa/ Menasche have been described above and relied in same manner. The combination of reference teaches characterizing CPC expressing MYL7, ACTN2, SLC8A1, TNN2 and ACTC1 but differs from claimed invention by not disclosing characterizing the cells include expression of LINC00458. 
Masson et al cure the deficiency by providing evidence that LINC00458 is associated with pluripotency-associated lncRNAs and commonly included as part of high-throughput transcriptional Profiling of mouse and human stem cells (see page 4, col. 2, para. 1 and Ng supplementary data, page 525, col. 2, para. 1 and 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to Couture with Anversa/ Menasche to modify the method of treating damaged heart in a human by using CPC produced from directed differentiation of human pluripotent stem cells as disclosed by Tryggvason by directly injecting into the heart as disclosed by Anversa/ Menasche, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious to characterize the inherent property of cardiomyocyte progenitor cells of Couture by performing the microarray at day 5 and 7 to establish differential transcriptome as known in art as evident from the teaching of Masson/Ng, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells for isolating more clinically relevant cells for transplantation studies. It would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Couture using the gene array known in art to characterize the stem cells as disclosed in Tryggvason in the method of treating an injured human heart. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that this application claims priority to Tryggvason (WO 2015/004239). The differential transcriptomes now required by the present claims are inherent to the cardiomyocyte progenitor cells (CPCs) disclosed in Tryggvason. The Office Action appears to concede that the CPCs which are now required by the claims of the present application are produced using the same substrates as Tryggvason, and thus the present claims are supported implicitly by Tryggvason. Thus, Tryggvason cannot be used as a reference in an obviousness rejection against the present claims. Applicant further include new claim 30 that uses different language that is supported by ‘700. Applicant provide an Affidavit under 37 CFR 1.132 to provide data on the differential transcriptome of the claimed cells. The Affidavit also provides evidence showing the claimed cells are different from those that occur naturally.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that the effective filing date of claims 1 and 30 and claims dependent therefrom is 06/22/2017 as instant application is CIP of prior filed application 14/895669 filed on 12/03/2015. Applicant should note that subject matter of amended claim 1 and newly added claim 30 require injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle (claim 1) or treating the heart with CPC (claim 30), wherein a differential expression analysis between a Day 7 transcriptome of the cardiomyocyte progenitor cell and a Day 5 transcriptome of the cardiomyocyte progenitor cell indicates that: gene MYL7 is up-regulated by a log2 fold change value of at least 1; and genes ACTN2 and SLC8A1 are up-regulated by a log2 fold change value of at least 3; and gene PLP1 is down-regulated by a log2 fold change value of at least -2. It is noted that the newly added limitation  is not previously disclosed in 669 or any other prior provisional application. Therefore, the subject matter of claim 1 and 30 is not disclosed in prior filed application no ‘669, 289 and ‘241. 
In the instant case, Examiner has relied on Tryggvason et al (WO/2015/004239, dated 01/15/2015) that is published on 01/15/2015, which is one-year prior art to the effective filing date (06/22/2017) of instant application. Further, provisional application no 62/523,700 has no relationship with US application no US application no 14/895,669 (emphasis added).  Therefore, Tryggvason et al (WO/2015/004239, dated 01/15/2015) is correctly applied as 102(a) (1) type reference in the instant obviousness rejection. 
In response to applicant’s argument that CPC used in the method is different from one found in nature is not relevant to the rejection as Examiner has not raised the issue of product of nature. In fact, prior art teaches producing PSC derived CPC using novel synthetic laminin matrix similar to one recited in the instant application (see Yap and Tryggvason). Further, CPC used in the active step do not exhibit any maker and therefore CPC used in the method is interpreted to be derived during any stage of differentiation. The recitation of CPC showing differential expression at day 7 is CPC characteristics  after 7 days of differentiation, however said CPC is not necessarily required by the active method step. 


Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lian et al (Nature Protocols, 2013, 8, 162-1/5, 12/20/2012, art of record).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632